Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 23 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled fragmented arguable subtest (ASTs) logically comprised by the data structure, the fragmented arguable subtests (ASTs) comprising the results of the claimed invention’s facts screening and transforming processor (FSTP) test, wherein the FSTP test comprises a set of tests for evaluating a claimed invention under substantive patent law, and wherein the instantiation of the fragmented arguable subtests provides access to the respective parts the FSTP test results” is not disclosed in the instant specification. A review of the all parent and provisional applications also fails to disclose “fragmented arguable subtest”, “ASTs” or even the words fragmented and arguable. For these reasons the examiner has found that application fails to comply with written description. 

 Claims 1-21 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1-21 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. When determining that the enablement requirement ha not be met, the factors to be considered include but are not limited to: 
1. 	the breadth of the claims
2. 	the nature of the invention,
3. 	The state of the prior art, 
4. 	The level of one of ordinary skill,
5.	The level of predictability in the art, 

7.	The existence of working examples, and 
8. 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without under experimentation based on the lack of direction provided by inventor and lack of working examples. 

The claims are replete with examples of tasks of steps that are not enabled. Such examples include but are not limited to: "creating further subject matter and legal items", "identifying disclosure document items being: one disclosed element, a disclosed compound property, and one or more creative binary concept", "generating a set of doc.0-MUIs", "generating for set generated in (b) a set of I.CTs", "generating for any set comprising either a claim element of TT.i peer to the claim element" "generating a set comprising a binary independent concept of TT.i peer to the binary independent concept", "generating a set of anticipations combinations", "generating, for any AC generated in (g), a set of shortest sequences of Q concept creations such that anticipation combination /modulo of the sequences Q anticipates the technical teachings of the claimed invention, “generating, for any sequence of Q concept creations (“QCC”) generated in (h), a set of “I.CTs”, "restart due to an incremental change", range of modes of using its concepts", and "generating, for sets in (a)-(i), a set of one or more concatenations, or linked –together items, by natural language fragments".
There is no direction in the specification given to how a user or person would go about accomplishing the steps of a-k as well as how a computer would automatically accomplish these same CT-DS is performed automatically.". For example in claim 1 it is uncertain how a user determines properties of an element and what constitutes a property of an element, what elements the user has to identify and how the user determines that something is to be an element, how a user identifies creative binary independent concepts and what is meant by creative as creative is vague in itself.
It is also stated that a “subject matter item” is any item disclosed in a document or in the simplest case an elementary binary independent disclosed creative concept (BID-cr-C). Also that claims state it can be an element, property or binary independent concept. If a subject matter can be anything in document that makes it unclear as to how an user or system is to go about identifying it as it could be anything and there are no clear bounds or requirement for what the user or system is to find or identify.
In claim 1(a)(1) it says that an element is a keyword of the claim, but there is no definition or instructions or examples for what constitutes a keyword in a claim or how to identify them. It is uncertain if all the words in a claim are keywords, only one of the words, or if there some method to determine or decide which words are keywords. The term “compound property” is defined in the claim 1(a)(2) as the elements in 1(a)(1) described by a compound predicate (X.0.n), wherein compound predicate is not defined in the claims or specification, nor how a user or system is to identify them. In addition as it is dependent on the term “element” which is not also clearly defined it leaves it up to the user or system to guess what these terms mean and encompass and then try figure out how to identify them on their own. This would constitute undue experimentation.   
In the case of an “Elementary binary independent concept” or “binary independent concept”, there is no clear definition or instructions in the speciation that guides the user or system on what they encompass and how one would identify them. The closest the specification comes to giving a definition is the specification on page 9 line 4-6 wherein it cites “The BID-de-Cs/BID-cr-Cs alias elementary de-
Also the applicant points to figures 5a-5f for support how these steps are accomplished but these figures are general box diagrams with general elements pointing to other general elements that lends no insight into how any of the steps in the claims are accomplished. In addition the cited pages 26 line 14 – page 28 line 14 does not give any directions on how these steps are accomplished other than to say that they are a series of iterative mental steps performed by user as suggested on page 27 lines 1-29. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1-21 and 25-30, the claims are replete with acronyms, symbols, notations, formulas and relations that render the claims indefinite because it is unclear what the terms mean and encompass. In claims 1-30 there are multiple examples of this such as: "PRTCT”, “document.0”, “mark-up items”, “document.i" "document.0-MUI's", "document.i-MUI's", "TT.0”, “TT.i", “subject matter item”, “context document”, “authority’s directives”, “legal item”, “element”, "a property", "one or more creative binary independent concepts", "doc.i", "I.CT", “doc.0-item", “TT.i peer”, “Q 1-CC”, “AC/mode(Q-CC)”, “a set of one or more concatenations”, “a real-time-access set", "AD-TT.0-concept", "≡", "predicate”, “AD-X.0.n, 1≤n≤N”, “BID-TT.0-concept”, “BID-C.0.kn, 1≤kn≤Kn, ∑1≤n≤NKn=N≤K”, “mirror predicates”, “BID-C.0.kn”, “BID-C.0.kn”, “SoDIS(Y.0)”, “SoDIS(Y.0)-concept”, “dis(y.0)”, "Y.0”, "SoJ(dis(y.0))-concept", "SoJ(dis(y.0))", "1≤i≤l”, “BID-C.i.kn", "SoDis(Y.i)-concept", "SoDis(Y.i)", "SoJ(dis(y.i))-concept", "BID-AC-concept”, PTRCT, etc. The above listed are only examples and not entire list as the claims are replete with undefined acronyms, symbols, notations, formulas, and relations that render the claims indefinite. In addition all acronyms in the claims must be written out when the first time it is used.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 8 and CT-DS is performed automatically.” It is not clear to examiner which steps are performed interactively in claim 1 steps a-k as none of the step cites step performed by a user or person. Instead the preamble of the claim states it is a computer-implemented method for use by an expert system that performs all of steps a-h. For this reason it is not clear which or if any of steps a-h are performed by a user, and thus claims 8 and 18 are rejected as being indefinite.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 9 and 19 both cite that “technical secondary facts.” It is not clear to examiner how technical secondary fact differs for a fact, how one is determined, and which meaning of the three different definitions of page 4 lines 22-30 of instant specification does the claim require. For this reason it is not clear what is meant by “technical secondary facts” and thus why claims 9 and 19 are rejected as being indefinite.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 28 has been amended from being dependent on claim 22, which is now canceled, to being dependent on claim 28. Examiner believes this may be a typo as it is not clear how a dependent claim can be dependent on itself and it is not clear which claim the applicant intends on for claim 28 to depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) and further in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP))


In regards to claim 1, Szygenda et al. discloses a computer-implemented method for generating for a given Problem Pair ("PTRCT"), comprising a new technical teaching ("TT.0”) of a claimed invention ("CI") and a reference set (“RS") in a given context (“CT”), a data structure (“PTRCT-DS”) for use by an expert system, the computer system executing the method having a processor for generating and a memory for storing the data structure ("PTRCT-DS”), the method comprising:

receiving a disclosure document ("document.0”) and therein a claim with disclosure document marked-up items (“doc.0-MUIs”) of information disclosing a technical teaching (“TT.0”) of a claimed invention (“CI”); receiving a reference set (“RS”) of prior art document (“document.i”) with prior art document marked-up items (“doc.i-MUIs”) disclosing technical teachings (“TT.i"), and writing all prior art documents and their marked-up items (“MUIs”) into a data structure (“PTRCT-DS”), wherein the prior art document marked-up items (“doc.i-MUI") are called subject matter items; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application with claims and specification are received in addition to prior art references along with their disclosures. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application. These are saved into the system or memory which is the PTRct-DS)

and creating further subject matter and legal items by executing this method comprising:

(a) identifying disclosure document items ("doc.0-items") of said claim of the technical teaching ("TT.O") of the claimed invention ("CI") as being:
CT-DS”); 

2) a disclosed compound property of said element described by a compound predicate (“X.0.n”), describing the said claim element, and generating a set comprising it, and writing said set into the data structure (“PRTCT-DS”); or

3) one or more creative binary independent concepts and their respective mirror predicates such that a conjunction of said mirror predicates describes said property and generating for each of said one or more creative binary independent concepts a set comprising only the each of said one or more creative binary independent concepts, and writing said one or more sets into the data structure ("PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations (a)1-(a)3 to mean that parts of claims or limitations of claims are identify and recorded. In addition as elements, property, and creative binary independent concepts are not defined or differentiated examiner interprets them all to be a claim of a part/limitation of a claim. Szygenda et al. figures 12-15 shows the claims and its elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

(b) generating for any set generated in (a) a set of disclosure document marked-up items (“doc.0-MUIs") disclosing this set’s element,  and  writing said set of disclosure CT-DS); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application’s specification is received and saved. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that comparing prior art (specification and claims) to that of instant application which includes claims and specification.)

repeating following steps (d)-(f) for all prior art documents ("document.i") and for a given prior art document ("document.i") for any prior art document item ("document.i-item") supposed to be peer to a the disclosure document ("doc.0") item ("doc.0-item") as identified in (a)1 or (a)3: (Szygenda fig. 12-13 teaches wherein there are multiple prior art references wherein that are mapped to claims in the table.)

(d) generating a set comprising for a prior art technical teaching ("TT.i") as a prior art document item ("document.i-item") one of:
either a claim element of the prior art technical teaching ("TT.i") peer to the claim element in step (a)1, if the peer claim element is not existent in the prior art document ("document.i"), replacing by a dummy peer claim element; or a binary independent concept of the prior art technical teaching ("TT.i") peer to the binary independent concept in step (a)3, if the peer binary independent concept of the prior art technical teaching ("TT.i") is not existent or not equal to its peer binary independent concept in the technical teaching ("TT.0") of the (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitations to mean that claims or claim limitations are mapped to the prior art and in the case the claim has no mapping to prior art then a place holder is entered. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application and figures 13-15 showing claiming as well as dummy variables as N or Y. Szygenda et al. paragraph [0037] teaches stores the report in memory.)

(e) generating for any set generated in (d) a set of prior art document marked-up items ("doc.i-MUls") disclosing in the prior art document ("document.i) the item determined in (d), and writing said set into the data structure (" PTRCT-DS"; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that specification where a claim or claim limitation is found is generated or saved. Szygenda et al. paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application thus the specifications already available.)

(f) generating for any set generated in (e) a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs") justifying elements in this set by the user, and writing said set into the data structure ("PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(g) generating a set of anticipation combinations ("AC") combinable over sets of (d), and writing this set of anticipation combinations ("ACs") into the data structure ("PTRCT-DS"); (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.) 

(h) generating, for any anticipation combination ("AC") generated in (g), a set of shortest sequences of Q concept creations ("QCC") such that anticipation combination ("AC")/modulo of the sequences of Q concept creations ("QCC") anticipates the technical teaching ("TT.O") of the claimed invention ("Cl"), and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean examiner uses the best combination of references to cover all claims. Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037 and 0100] teaches finding a combination of references that meets claims limitations, this resulting combination is the shortest sequence or best combination.)

(i) generating, for any sequence of Q concept creations ("QCC") generated in (h), a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs") justifying this sequence by the user, and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(j) generating, for sets generated in (a)-(i), a set of one or more concatenations or linked-together items, by natural language fragments of said sets representing a given test (T") whereby the test ("T") is defined to be a set of argument chains ("SoARGC") showing that this test ("T") holds for the technical teaching ("TT.O") of the claimed invention ("Cl") over the reference set ("RS") and level of knowledge according to the context document _("document.CT"), whereby any argument chain ("ARGC") is limited to comprising sets from (a)-(i) as links, which are glued together by natural language fragments and writing said set of concatenations into the data structure (PTRCT-DS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

(k) generating for any set generated in (a)-(j), a real-time-access set facilitating a real-time dialog, and writing said set into the data structure (“PTRCT-DS”); wherein marked-up items (“MUIs”) result from a textual analysis performed on a document.i (“doc.i”). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that steps a-j is performed and a document is produced which can be accessed, saved, or printed. Szygenda et al. paragraph [0037] teaches stores the report in memory, from which it can print or accessed.)

However Szygenda et al. fails to disclose receiving a context document (“document.CT”) comprising an authority's directives with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called legal items; and wherein c) generating for any set generated in (b) a set of compounds ("I.CTs") from the context document marked-up items ("doc.CT-MUIs") justifying the element of this set by the user, and writing said set of compounds ("I.CTs") into the data structure ("PTRCT-DS").

	MPEP disclose receiving a context document (“document.CT”) comprising an authority's directives with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiners must obey or follow the MPEP rules and regulations. The MPEP disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.) and wherein c) generating for any set generated in (b) a set of “I.CTs”, i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set of "I.CTs" into the data structure ("PTRCT-DS"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean support for the claims is found in the specifications. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make sure there is support in the specification for such claims.)

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the above teachings of the MPEP in order to not only map claims to prior art references but also map claims to support in instant application as well as an giving an explanation. It would have been obvious to do as both references deal with patent prosecution issues such as rejecting of claims and prima facie obviousness. The benefit of doing so is it allows a reviewer or person to quickly see where support for each claim can be found in the specification.

1. A computer-implemented method for generating for a given Problem Pair ("PTRCT"), comprising a new technical teaching ("TT.O") of a claimed invention ("CI") and a reference set ("RS") in a wherein the computer expert system comprises: 
a processor; (Szygenda para. [0029] teaches a computer, this discloses a processor as computer have processors.)

memory for storing data relating to the operation of the innovation expert system, the stored data comprising: (Szygenda para. [0029 and 0036-0037] teaches memory for storing data.)

a given data structure (DS) derived from a given claimed invention (CI and its technical teaching TT.0 respectively) and its corresponding/peer prior art documents (called reference set RS); and (Sygenda para. [0037] teaches a report generated from claims, technical teachings and reference documents such as figs. 12-15.)
 the computer expert system executing the method having a processor for generating and a memory for storing the data structure (" PTRCT-DS"), the method comprising: 
receiving a disclosure document ("document.0”) and therein a claim with disclosure document marked-up items (“doc.0-MUIs”) of information disclosing a technical teaching (“TT.0”) of a claimed invention (“CI”); receiving a reference set (“RS”) of prior art document (“document.i”) with prior art document marked-up items (“doc.i-MUIs”) disclosing technical teachings (“TT.i"), and writing all prior art documents and their marked-up items (“MUIs”) into a data structure (“PTRCT-DS”), wherein the prior art document marked-up items (“doc.i-MUI") are called subject matter items; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application with claims and specification are received in addition to prior art references along with their disclosures. Szygenda et al. paragraph [0035-ct-DS)

and creating further subject matter and legal items by executing this method comprising:

(a) identifying disclosure document items ("doc.0-items") of said claim of the technical teaching ("TT.O") of the claimed invention ("CI") as being:
1) one disclosed element (“X.0.n”) being a keyword of the claim’s wording and generating a set comprising exactly this claim element, and writing said set into the data structure (“PRTCT-DS”); 

2) a disclosed compound property of said element described by a compound predicate (“X.0.n”), describing the said claim element, and generating a set comprising it, and writing said set into the data structure (“PRTCT-DS”); or

3) one or more creative binary independent concepts and their respective mirror predicates such that a conjunction of said mirror predicates describes said property and generating for each of said one or more creative binary independent concepts a set comprising only the each of said one or more creative binary independent concepts, and writing said one or more sets into the data structure ("PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations (a)1-(a)3 to mean that parts of claims or limitations of claims are identify and recorded. In addition as elements, property, and creative binary independent concepts are not defined or differentiated examiner interprets them all to be a claim of a part/limitation of a claim. Szygenda et al. figures 12-15 shows the claims and its elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

(b) generating for any set generated in (a) a set of disclosure document marked-up items (“doc.0-MUIs") disclosing this set’s element,  and  writing said set of disclosure document marked-up items (“doc.0-MUIs”) into the data structure (“PTRCT-DS); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application’s specification is received and saved. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that comparing prior art (specification and claims) to that of instant application which includes claims and specification.)

repeating following steps (d)-(f) for all prior art documents ("document.i") and for a given prior art document ("document.i") for any prior art document item ("document.i-item") supposed to be peer to a the disclosure document ("doc.0") item ("doc.0-item") as identified in (a)1 or (a)3:

(d) generating a set comprising for a prior art technical teaching ("TT.i") as a prior art document item ("document.i-item") one of:
(In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitations to mean that claims or claim limitations are mapped to the prior art and in the case the claim has no mapping to prior art then a place holder is entered. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application and figures 13-15 showing claiming as well as dummy variables as N or Y. Szygenda et al. paragraph [0037] teaches stores the report in memory.)

(e) generating for any set generated in (d) a set of prior art document marked-up items ("doc.i-MUls") disclosing in the prior art document ("document.i) the item determined in (d), and writing said set into the data structure (" PTRCT-DS"; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that specification where a claim or claim limitation is found is generated or saved. Szygenda et al. paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application thus the specifications already available.)

(f) generating for any set generated in (e) a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs") justifying elements in this set by the user, and writing said set into the data structure ("PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(g) generating a set of anticipation combinations ("AC") combinable over sets of (d), and writing this set of anticipation combinations ("ACs") into the data structure ("PTRCT-DS"); (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.) 

(h) generating, for any anticipation combination ("AC") generated in (g), a set of shortest sequences of Q concept creations ("QCC") such that anticipation combination ("AC")/modulo of the sequences of Q concept creations ("QCC") anticipates the (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean examiner uses the best combination of references to cover all claims. Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037 and 0100] teaches finding a combination of references that meets claims limitations, this resulting combination is the shortest sequence or best combination.)

(i) generating, for any sequence of Q concept creations ("QCC") generated in (h), a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs") justifying this sequence by the user, and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(j) generating, for sets generated in (a)-(i), a set of one or more concatenations or linked-together items, by natural language fragments of said sets representing a given test (T") whereby the test ("T") is defined to be a set of argument chains ("SoARGC") showing that this test ("T") holds for the technical teaching ("TT.O") of the claimed ument.CT"), whereby any argument chain ("ARGC") is limited to comprising sets from (a)-(i) as links, which are glued together by natural language fragments and writing said set of concatenations into the data structure (PTRCT-DS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

(k) generating for any set generated in (a)-(j), a real-time-access set facilitating a real-time dialog, and writing said set into the data structure (“PTRCT-DS”); wherein marked-up items (“MUIs”) result from a textual analysis performed on a document.i (“doc.i”). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that steps a-j is performed and a document is produced which can be accessed, saved, or printed. Szygenda et al. paragraph [0037] teaches stores the report in memory, from which it can print or accessed.)

However Szygenda et al. fails to disclose receiving a context document (“document.CT”) comprising an authority's directives with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called CT-DS").
	MPEP discloses fraqmented arquable subtests (ASTs) loqicallv comprised by the data structure, the fragmented arguable subtests (ASTs) comprising the results of the claimed invention's facts screening and transforming processor (FSTP) test, wherein the FSTP test comprises a set of tests for evaluating a claimed invention under substantive patent law, and wherein the instantiation of the fraqmented arquable subtests provides access to the respective parts the FSTP test results; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiners test for patentability of applications, such as USC 101, 112, 102 and 103, wherein all results and finding are recorded in an office action. See MPEP 2100.)  receiving a context document (“document.CT”) comprising an authority's directives with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called legal items; and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiners must obey or follow the MPEP rules and regulations. The MPEP disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.) and wherein c) generating for any set generated in (b) a set of “I.CTs”, i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set of "I.CTs" into the data structure ("PTRCT-DS"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean support for the claims is found in the specifications. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make sure there is support in the specification for such claims.)

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the above teachings of the MPEP in order to not only map claims to prior art references but also map claims to support in instant application as well as an giving an explanation. It would have been obvious to do as both references deal with patent prosecution issues such as rejecting of claims and prima facie obviousness. The benefit of doing so is it allows a reviewer or person to quickly see where support for each claim can be found in the specification.

In regards to claim 5, Szygenda et al. in view of MPEP discloses the method according to claim 1, being subject to the additional limitation that it is restarted due to an incremental change of an item interactively performed by the user may reuse a part of the data structure ("PTRCT-DS"} generated prior to this change. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that user may make changes to items and the system can or will the same references or prior art. (Szygenda et al. paragraph [0100] teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, edited, or entered by user. This means the user made incremental changes and the same references were used before the change.)

In regards to claim 6, Szygenda et al. in view of MPEP discloses the method according to claim 1, being subject to the additional limitation that the data structure ("PTRCT-DS") is implemented as one or several data objects on one or several computer systems. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean the PTRCT-DS can be saved on computer or multiple computers. Szygenda et al. paragraph [0037] teaches storing the report in memory of a computer; this makes it a data item.)


In regards to claim 7, Szygenda et al. in view of MPEP discloses the method of claim 1, being subject to the additional limitation that the user may toggle anytime between several data structures ("PTRCT-DSes"J based on different context documents ("document. CTs"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean there are different PTRCT-DS for different document.CTs, such as one for rejections following United States Patent and Trademark Office (USPTO) guidelines, one for European Patent Office (EPO) guidelines, and one for Japanese Patent Office (JPO) guidelines. Szygenda et al. paragraph [0100] teaches saving and retrieving reports while MPEP teaches the following USPTO guidelines. While Szygenda et al. does not explicitly teach the use of multiple document.CTs or guidelines it would be obvious that any patent office would require the use of its own guidelines and a different report would be required and saved in memory for access when needed.)

In regards to claim 8, Szygenda et al. in view of MPEP discloses the method of claim 1 being subject to the additional limitation wherein at least one normally interactively performed step (a)-(h) of generating the data structure ("PTRcT_ DS") is performed automatically. (Szygenda et al. figures 12-15 shows the claims and its elements mapped to the prior art and paragraph [0037] teaches storing the report in memory which done automatically and is step a.)

In regards to claim 9, Szygenda et al. in view of MPEP discloses a method according to claim 1, wherein user-defined "technical-secondary-fact"-items of the problem pairs (PTRCT,[[S]]s") technical teaching ("TT.O"), which includes facts that were not recognized by the reference by the reference set (RS) at priority date of the technical teaching (TT.0) but determinable for the technical teaching (TT.0) and provide a basis for evaluating the technical teaching (TT.0), may be introduced in the data structure ("PTRCT-DS"O generation as additional items. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean any facts or information entered by user, in relation to Graham facts (page 4 lines 23 of instant specification) is a technical-secondary-fact and is saved into PTR. Szygenda et al. paragraph [0100] teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, edited, or entered by user. This is a user entered or edited reason for 103 which is based on Graham facts and it is saved into the system.)

In regard to claim 10, Szygenda et al. in view of MPEP discloses a method according to claim 1, being subject to the additional limitation that the generated data structure (“PTRCT-DS”) comprises provisions for monitoring, accounting, and reporting about a range of modes of using its concepts. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean the system in capable of monitoring, saving, and reporting results of process. Szygenda et al. figures 12-15 shows the claims and its elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

In regards to claim 11, it is the computer program product embodiment of claim 1 and thus rejected using the same reasoning as claim 1.
In regards to claim 15, it is the computer program product embodiment of claim 5 and thus rejected using the same reasoning as claim 5.
In regards to claim 16, it is the computer program product embodiment of claim 6 and thus rejected using the same reasoning as claim 6.
In regards to claim 17, it is the computer program product embodiment of claim 7 and thus rejected using the same reasoning as claim 7.
In regards to claim 18, it is the computer program product embodiment of claim 8 and thus rejected using the same reasoning as claim 8.
In regards to claim 19, it is the computer program product embodiment of claim 9 and thus rejected using the same reasoning as claim 9.
In regards to claim 20, it is the computer program product embodiment of claim 10 and thus rejected using the same reasoning as claim 10.


Claims 2-4, 12-14, and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in further view of Buckley et al. (Buckley et al.: "Smart High Precision: Trec 7).

In regards to claim 2, Szygenda et al. in view of MPEP discloses a method according to claim 1, whereby the generated sets have properties described in (a)-(k) by binary independent disclosed creative concepts ("BID-cr-Cs") corresponding to the properties: 
n”), wherein 1≤kn≤Kn, ∑1≤n≤NKn=K≥N} such that any aggregated disclosed predicate ("AD-X.O.n") of (a)1b) is a conjunction of the binary independent disclosed mirror predicates ("BID-C..k")of the binary independent disclosed inventive concepts ("BID-C.O.kn"), (b) the concept of sets of disclosures of the subject matter item ("Y") of the disclosure document ("doc.0") ("SoDIS(Y.0)") - comprises the element "SoDIS(Y.0)" which comprises disclosures of the subject matter item ("y") ("dis(y.0)"), which comprises disclosure document marked-up items ("MUI.0s") disclosing the subject matter item ("Y.0"), (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations a.1and a.2 to mean that parts of claims or limitations of claims are identify and recorded. In addition as elements, property, and creative binary independent concepts are not defined or differentiated examiner interprets them all to be a claim of a part/limitation of a claim. Szygenda et al. figures 12-15 shows the claims and its elements mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

(c) the concept of binary independent disclosed technical teachings of the prior art ("BID-TT.i") comprises a) an element ("X.i.n") peer to the element ("X.O.n") of the disclosure document ("doc.0") or a peer dummy element ("dummy -X.i.n"), or b) a binary independent disclosed prior art concept ("BID-C.i.kn") if it is the same as the binary independent disclosed inventive concept ("BID-C.O.kn")or a peer dummy binary independent disclosed prior art concept ("dummy-BID-C.i.kn"), (In light of the 112 rejections, supra, the claims will be interpreted as best understood 

(d) the concept of sets of disclosures of the prior art subject matter items ("Y.i") ("SoDIS(Y.i)") comprises the element sets of disclosures of the prior art subject matter items ("SoDIS(Y.i)") which comprises disclosures of the prior art subject matter items ("dis(y.i)"), which comprises prior art documents marked-up items ("MUI.i's") disclosing the prior art subject matter items ("Y.i), (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that specification where a claim or claim limitation is found is generated or saved. Szygenda et al. paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application thus the specifications already available.)

(e) the concept of binary independent disclosed anticipation combinations ("BID- AC") comprises an anticipation combination ("AC") of the problem pair ("PTRCT”), (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.)

f) the concept of a set of sequences of Q concept creations ("QCC") of the subject matter item ("Y") ("SoQCC(Y)") comprises the element sequences of Q concept creations of the subject matter item ("QCC(Y)"), which comprises a set of sequences of q concept creations of the subject matter item ("y") ("qcc(y)") which comprises a set of sequences of Q concept creations ("Q-CC"), wherein the subject matter item ("Y")/modulo the sequences of Q concept creations ("Q-CC") anticipates the technical teaching ("TT.O") of the claimed invention ("CI"),  (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean examiner uses the best combination of references to cover all claims. Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037 and 0100] teaches finding a combination of references that meets claims limitations, this resulting combination is the shortest sequence or best combination. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(g) the concept of sets of argument chains ("ARGC") as to the execution of a test ("T") ("SoARGC(T)") comprising argument chains as to the execution of a test ("T"), any chain limited to comprising only test ("T") - specific sets from (a)-(i) as links, being glued together by natural language fragments, (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can 

However Szygenda et al. in view of MPEP fails to the concept of sets of access (“SoAccess”) comprising at least one query recognizing and answering provision (“q/a provision”) which guarantees to recognize and retrieve within 1 second.

Buckley et al. teaches wherein performing recognizing and retrieving within one second within one second. (Buckley et al. page 2 second paragraph teaches wherein information retrieval wherein simple search queries, keyword queries, are performed in less than 1 second a query.)

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of MPEP with above teachings of Buckley et al. in order to expand the capabilities of the system to perform queries in less than one second as both Szygenda et al. and Buckley et al. references deal with querying a database for a document. The benefit of doing is makes a more robust, efficient, and time saving system by allowing to quickly index documents, process queries, and retrieve documents in a fast and efficient manner.

In regards to claim 3, Szygenda et al. in view of MPEP in further view of Buckley et al. discloses the method of claim 2, being subject to the additional limitation A method according to claim 2, wherein for all disclosures of subject matter items ("dis(y)") of the subject matter item ("Y" holds that they comprise a set of all disclosure document marked-up items ("doc.0-MUls" disclosing the subject matter item ("Y") and all context document marked-up items ("doc.CT-MUls"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application’s specification is received and saved wherein the specification of instant application discloses the claims which are includes elements, concepts, and creative binary independent concepts. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make there is support in the specification for such claims. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that comparing prior art (specification and claims) to that of instant application which includes claims and specification.)

In regards to claim 4, Szygenda et al. in view of MPEP in further view of Buckley et al. discloses the method according to claim 2, wherein the data structure ("PTRCT-DS") comprises for all binary independent disclosed anticipation combination ("BID-AC"-concepts all set of the q concept creations of a anticipation combination ("AC") ("SoJ(qcc(AC))"}-concepts. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph [0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art and there is a reason for anticipation combinations as cited in Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

	
In regards to claim 12, it is the computer program product embodiment of claim 2 and thus rejected using the same reasoning as claim 2.
In regards to claim 13, it is the computer program product embodiment of claim 3 and thus rejected using the same reasoning as claim 3.
In regards to claim 14, it is the computer program product embodiment of claim 4 and thus rejected using the same reasoning as claim 4.


In regards to claim 25, Szygenda et al. in view of MPEP in further view Buckley et al. disclose the method according to claim 22, wherein the apparatus is configurable to hiding part of the information items on the data structure (“PTRCT-DS”) for a given set of users. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets hiding part of information items to mean the claim or limitation had no mapping to prior art or is not anticipated. Figures 12-15 show columns wherein the claim or limitation is not anticipated and this can be indicated by the letter N and as when clicked on no information is shown, as paragraph [0097] teaches hyperlinks to prior art.)

In regards to claim 26, Szygenda et al. in view of MPEP in further view of Buckley et al. disclose the method according to claim 22, wherein the apparatus is capable of adding information to part of the information items on the data structure (“PTRCT-DS”) for a given set of users. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to any information edited by a user is saved to the system. Szygenda et al. paragraph [0100] teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, edited, or entered by user. This is a user entered or edited reason for 103 which is based on Graham facts and it is saved into the system. This report can be printed for anyone or a set of users thus it is added information for a set of users.)

In regards to claim 27, Szygenda et al. in view of MPEP in further view of Buckley et al. disclose the apparatus according to claim 22, being subject to the additional limitation that wherein one of said items comprises, for a binary independent disclosed creative concept ("BID-cr-C") disclosed by the disclosure document ("doc.0" of the problem pair ("PTR-CT”) underlying the data structure (PTRCT-DS") and for a prior art technical teaching ("TT.i") of the problem pair ("PTRCT”), a set of references to the marked-up items of the prior art documents ("doc.i-MUls") allegedly showing they anticipate or non-anticipate said binary independent disclosed creative concept ("BID-cr-C") is provided. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean all claims or limitations of an instant application are shown to be anticipated or non-anticipated by prior art. Szygenda et al. figures 12-16 show charts wherein it states Y for claims of instant application anticipated and N for cases wherein they are not anticipated.)

In regards to claim 28, Szygenda et al. in view of Buckley et al. disclose the apparatus according to claim 28, being subject to the additional limitation that wherein one of said items comprises, for a binary independent disclosed creative concept ("BID-cr-C") disclosed by the disclosure document ("doc.0" of the problem pair ("PTRCTunderlying the data structure (PTRCT-DS"J and for a prior art technical teachinq ("TT.i" of the problem pair ("PTRCT") and a set of references to the marked-up items of the prior art documents ("doc.i-MUls) allegedly showing they anticipate or non-anticipate said binary independent disclosed creative concept ("BID-cr-C"), a set of compounds ("I.CT items") from the context document marked-up items ("doc.CT-MUIs") of said problem pair (PTRCT) a concatenation of which legally justifies this allegation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims or limitations of instant application are mapped to prior art for anticipation or non-anticipation and examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. figures 12-15 shows wherein claims and/or limitations are mapped to prior art and paragraph 100 teaches the systems can determine if two references for a motivation for combining, which would the legal justification. This reason can be reviewed, approved, or entered by user.)

However Szygenda et al. fails to disclose a set of compounds ("I.CT") from the context document marked-up items ("doc.CT-MUIs") of said problem pair (PTRCT), a concatenation of which legally justifies this allegation.

MPEP discloses a set of compounds ("I.CT") from the context document marked-up items ("doc.CT-MUIs") of said problem pair (PTRCT), a concatenation of which legally justifies this allegation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean support for the claims is found in the specifications. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make sure there is support in the specification for such claims.)

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Buckley et al. with the above teachings of the MPEP in order to not only map claims to prior art references but also map claims to support in instant application. It would have been obvious to do as both references deal with patent prosecution issues such as rejecting 

In regards to claim 29, Szygenda et al. in view of Buckley et al. discloses the apparatus according to claim 22, being subject to the additional limitation that wherein one of said items comprises a statement saying, for a binary independent disclosed creative concept ("BID-cr-C") disclosed by the disclosure document ("doc.Q0") of the problem pair ("PTRCT”) underlying the data structure ("PTRCT-DS") and for any prior art technical teaching ("TT.i") of the problem pair ("PTRCT”) that said binary independent disclosed creative concept ("BID-cr-C") is anticipated or non-anticipated by this prior art technical teaching ("TT.i”). (Szygenda et al. in figures 12-15 discloses wherein the claims are mapped to prior art and Y for the claim is cover and N for when it is not, there are also figures that teaches how what number of claims are covered and which are not.)

In regards to claim 30, Szygenda et al. in view of Buckley et al. discloses the apparatus according to claim 22, being subject to the additional limitation that wherein one of said items comprises, for a test ("T" of said problem pair ("PTRCT”) provided by said data structure (“PTRCT-DS") and selected by the user or defined by the user and this test ("T") allegedly being passed or failed by said problem pair ("PTRCT”) a set of compounds ("CT") from the context document marked-up items ("doc.CT-MUIs") of said problem pair ("PTRCT”) a concatenation of which legally justifies this allegation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. The combining of 

Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) and in further view of Charlesworth et al. (Charlesworth et al.: US 2002/0052870 A1).

In regards to claim 21, Szygenda et al. in view of MPEP discloses the apparatus of claim 11, wherein the method is capable of word spotting and providing graphic feedback about its alleged hits.  (Szygenda et al. paragraph [0079 & 0094] teaches user entering specific key parameters for the use to enter for the system to search, wherein key parameters maybe keywords, and that it is display in figure 12 how many times each key parameter got a hit or has occurred.)

However Szygenda et al. fails to disclose wherein Szygenda et al. in view of MPEP is capable of acoustic or voice recognition. 

Charlesworth et al. discloses a system capable of acoustic or voice recognition for querying a system. (Charlesworth et al. paragraph [0026] cites "Fig. 1 is a block diagram illustrating the form of a user terminal 59 which is used, in this embodiment, to retrieve documents from a document database 29 in response to a voice or typed query input by the user 39.")
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of MPEP with above teachings of Charlesworth et al. in order to expand the capabilities of the system to include voice recognition for queries as both Szygenda et al. and . 

Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive. 
The applicant states support for amendment to the claims is based on related application 14/294,825. The applicant argues that 35 USC 112 rejection was overturned by PTAB decision in the 825 case and that disclosure is submitted in this case.
The applicant argues that the rejections of claims 1-30 under USC 112 for enablement and indefiniteness is improper as the terms “justifying”, “legal justification”, and “keywords”, which all found to lack enablement by PTAB decision on 23 February 2021 has been eliminated. 
Applicant argues that “subject matter and legal items” are clearly defined in the specification on page 26 lines 7-13 and that each step of the method in claim 1 in steps a-k is disclosed on page 23 of specification and figure 5a. 

The examiner respectfully disagrees with that applicant and traverses the arguments for the following reasons:

The applicant’s statement that support for the amendment of “Fragmented arguable subtests” or “ASTs” is supported by the related application 14/294,825 is improper. Support for the amendments must be found in the specification as originally filed. The instant application is not a child application of the 14/294,825 application and thus it can disclose support for the amendments. In addition none of the 
The applicant’s argument that terms “justifying”, “legal justification”, and “keywords” were eliminated from the claims by way is amendment is also not true. The term Keyword is found to be not enabled is still present on page 2 lines 8 wherein one disclosed element is being a keyword and the term “justifying” is still present ins claims 1, 11, 13, 28 and 30. As such the examiner still finds claims independent claims 1 and 11 to fail enablement and as such all dependent claims. 
In respect to Mark-up items, the applicant states that marked-up items are a textual analysis which is stated in 13/608,543 and incorporated entirely by reference. However a review of 13/608,543 reveals that the textual analysis is only mention twice in 13/608,543 wherein it cites “As restated above, grasping the relevant properties of a PTR's TT.p and its X's X).n's is a nontrivial activity to be performed by the skilled person in the art by carefully considering all the documents' disclosures concerning the TT.p and the TT.i's (see Sections I.A-E). The FSTP Analyzer would eventually help here by advanced means of automatic textual analysis of all documents (i.e. by indexing them, marking them up accordingly and/or hinting at some possible semantics for the constructs marked-up) - but the final responsibility for this step always remains with the FSTP user.” On page 41 and on page 23 wherein it cites “The state of ontology research makes it useful for recognizing the relevant disclosures in the PTR and all contexts by automatic textual analysis of all related documents. I.e.: The strong point of "ontology technology" is that it allows providing the global contexts to the FSTP needed by it, e.g. by automatically screening the huge amounts of potential/alleged prior art documents for informal fundamental facts. This allows reliably excluding the relevance of most of them in a patent case, resp. reliably assessing that within the maintained such documents any informal fundamental fact has been detected and properly taken into account. This research may long-term be developed so far that it 
In regards to the term “Legal items” it is stated that any marked up item in a legal framework document which states the lawfulness of the technical teaching. This seems broad as anything in legal document can be a legal item. As the claims require user to identify a legal item in a legal document and create compounds from them, it is unclear as to what the bounds of a legal item are and what makes the technical teaching lawful. For example, the MPEP is considered an legal framework document, as such anything in it is considered legal item, how is a user to identify what is important, and how are they used to this determine what is lawful in the technical teaching or specification. As a legal item has no bounds and what is lawful is also broad and unclear, and a user must know what both terms are to be able to create and identify legal items, this term has been found to unclear.
With respect to the term element, examine appreciates the applicant pointing out that in the claim that element is defined as a keyword in the claim. However examiner maintains that there is clear indication on what is considered keyword in claim or how to identify one and that it is indefinite as all the words in the claim can be keywords, none of them, or somewhere in between the two. As such there is no way for the examiner to know what is considered a keyword of claim to know what is considered element. Also page 41 third paragraph section II does not remedy this, as it states “any “element” being a keyword of the claims wording” does not tell us what is considered a keyword of claim to identify elements. 

In regards to BID, the examiner did not say BID was indefinite but rather “creative binary independent concepts” which are not clearly defined in the specification. The closest the specification comes to a definition in the speciation  on page 9 line 4-6 wherein it cites “The BID-de-Cs/BID-cr-Cs alias elementary de-CS/Cr-CS eventually scientifically correctly model the “fundamental building blocks” of this invention/TT.0, i.e. the independent thoughts embodied by the TT.0.  From this the examiner understand that “binary independent concept” and/or “elementary binary independent concept” means “independent thoughts” embodied in an invention. It is uncertain what constitutes an independent thought. Then if the definition given in the claim 1(a)(3) is used, wherein the creative binary independent concept and it respective mirror predicates such that conjunction of mirror predicates describe said property and generating for each of said one or more creative binary independent concepts a set comprising only each of said one or more creative binary independent concepts. This is not a clear definition of what a creative binary independent concept is as states a creative binary independent concept is composed of a set of only each of said creative binary independent concepts. It 
In regards to compounds, as stated by the appellant it is an aggregation of binary independent concepts, wherein binary independent concept is an independent thought. It is not clear how a user or system aggregates or combines two independent thoughts, and what is an independent thought. In addition. “I.CT” is a compound from the context document marked up item justifying by legal statements, but it is still remains uncertain on legal statements, independent thoughts, marked-up items are and which form compounds and as such compounds are found to be uncertain also. 
In regards to term “set of concatenation”, while it is understood that concatenation is commonly understood to be connected or linking together. What is not clear in definition of “set  of one of more concatenation” by natural language fragments, is what things in (a)-(i) are put together, what natural language fragments are, and how are they used to put these things to together or link them. It is said the natural language fragments are sets representing test whereby test is defined to be argument chains. The definition of argument chains are sets (a)-(i) as links are glued together by natural language fragments. It is unclear how natural language is used to glue sets (a)-(i) together form argument chains, and how are put together to form a set of concatenations.
With respect to predicates it not clear still what a predicate is. The applicant only states that predicates can be combined by logical operations and that concepts are transformed into predicates. This still does not indicate or define what predicate is. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125